
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Buerkle submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the disappointment and concern
		  of the Congress on the failure of the United States to properly investigate the
		  Pan Am 103 bombing and the failure of Libya to grant permission for United
		  States Pan Am 103 criminal investigators to investigate and gather evidence in
		  Libya regarding the Pan Am 103 bombing.
	
	
		Whereas since 1989, hundreds of Pan Am 103 victims’ family
			 members have pursued civil and criminal justice against those responsible for
			 the murder of their loved ones in what remains the second worst terrorist
			 attack on Americans in history;
		Whereas there has been no known progress or active
			 criminal investigation since the 1991 indictments of two Libyan intelligence
			 agents and conviction of one over 11 years ago, notwithstanding formal written
			 promises to the U.N. in 2003 to fully cooperate with U.S. criminal
			 investigations, and notwithstanding renewed promises by the Libyan Transitional
			 Council in 2011;
		Whereas Libya has recently granted permission to the
			 United Kingdom for investigation within Libya by United Kingdom criminal
			 investigators of a London police woman's murder outside the Libyan
			 embassy;
		Whereas Libya has promised repeatedly (in 2003, 2011, and
			 2012) to cooperate with the United States in the Pan Am 103 criminal
			 investigation;
		Whereas the United States has provided essential support
			 in protecting those now in the Libyan government and the Libyan people from
			 being killed en masse by Qaddafi forces;
		Whereas the Department of Justice (DOJ) and Federal Bureau
			 of Investigation (FBI) have been claiming for over 20 years that this is
			 the largest murder investigation in U.S. history but with no
			 visible results since 2000;
		Whereas Senussi, former head of Qaddafi’s infamous
			 External Security Organization that sponsored and carried out Qaddafi regime
			 terrorism against the U.S. and other Western nationals and assassinations of
			 exiled Qaddafi opponents, has now been sent back to Libya by Mauritania;
			 and
		Whereas there is still no indication that the United
			 States has sought to use its many tools of witness protection, terrorist reward
			 programs, interrogation of Senussi in Mauritania or Musa Kusa in Qattar, and
			 has not responded to the United Kingdom critics who claim the evidence
			 convicting Megrahi was flawed and/or fabricated by the United States DOJ and
			 FBI: Now, therefore, be it
		
	
		That the Congress—
			(1)requests that the
			 FBI and the Department of Justice report to Congress on the status of the
			 criminal investigation into the Pan Am 103 bombing, including by
			 explaining—
				(A)why since 2000 it has apparently failed to
			 gather any evidence or interview witnesses (including the former Justice
			 Minister Mustapha M. A. Jalil and now chairman of the Libyan transitional
			 council who has publicly claimed to have proof of Qaddafi and others direct
			 involvement), regarding the Pan Am 103 bombing;
				(B)why the Office of Foreign Assets Control
			 has removed all travel and financial sanctions on Musa Kusa, former Qaddafi
			 intelligence chief, stated by former U.S. CIA Director George Tenet to be
			 responsible for American bloodshed;
				(C)why the Department of Justice and the
			 Department of State did not seek extradition from Mauritania of Sinussi, former
			 chief of the Libyan External Security Organization who was named in the United
			 States indictments and convicted by France of the 1989 UTA bombing that
			 murdered 170 people, including six United States residents and Bonnie Pew, the
			 wife of the United States Ambassador to Chad;
				(D)why the Department of Justice apparently
			 never sought nor obtained access to Megrahi, the only person convicted of the
			 mass murder who was imprisoned in the United Kingdom for 9 years, prior to his
			 death in Tripoli;
				(E)why, in over 20 years of what it often
			 claimed was the biggest murder investigation in its history, the FBI has not
			 named any of the terrorists, except two lower ranking Libyan intelligence
			 agents, who conspired to murder 270 innocents, including 189 Americans, in the
			 bombing of Pan Am Flight 103 over Lockerbie Scotland, in route to New York City
			 and Detroit on December 21, 1988; and
				(F)what resources the Department of Justice
			 has devoted to the Pan Am 103 bombing criminal investigation, including how
			 many persons were assigned to the investigation, the person hours by year and
			 costs of this investigation incurred by the United States Government;
			 and
				(2)requests that Libya grant the United States
			 permission to investigate Libya regarding the Pan Am 103 bombing.
			
